IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10054
                        Conference Calendar



ALBERT LEE ROBERTSON,

                                         Plaintiff-Appellant,

versus

TERRY R. MEANS; CHARLES R. FULBRUGE, III;
WILLIAM K. SUTER; GARY L. MEDLIN,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No.4:00-CV-1741-A
                      --------------------
                          June 13, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Albert Lee Robertson, Texas prisoner # 746610, appeals from

the dismissal of his civil rights action under 42 U.S.C. § 1983

for failure to state a claim pursuant to 28 U.S.C. §§ 1915(e) and

1915A.

     Robertson’s pleadings, even after the district court ordered

him to amend his complaint, did not contain a supportable

allegation of the violation of a constitutional right and were at

best conclusory.   His allegations on appeal are equally vague and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-10054
                                  -2-

conclusory.    Therefore, the district court did not err in

dismissing his § 1983 complaint.     See Resident Council of Allen

Parkway Village v. United States Dept. of Housing and Urban Dev.,

980 F.2d 1043, 1050 (5th Cir. 1993); Tuchman v. DSC

Communications Corp., 14 F.3d 1061, 1067 (5th Cir. 1994).

Because Robertson’s complaint revolves around the dismissal of

his federal habeas petition, to the extent that he attempts to

challenge his conviction or confinement, his claims are barred.

See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).    Accordingly,

we find that the appeal is without arguable merit, and it is

dismissed as frivolous.

     Robertson has had at least one prior civil rights complaint

dismissed as frivolous.    See Robertson v. Layton, No. 96-CV-798

(E.D. Tex. Jan. 27, 1997).    Because this appeal is dismissed as

frivolous and his instant 42 U.S.C. § 1983 complaint was

dismissed by the district court for failure to state a claim,

Robertson now has at least three strikes against him within the

meaning of the Prison Litigation Reform Act.     See 28 U.S.C.

§ 1915(g); Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996).    Robertson may not proceed IFP in any civil action or

appeal brought while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.    28 U.S.C. § 1915(g); see Adepegba, 103 F.3d at 385.

     APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.